Stevens, J.,
delivered the opinion of the court.
Appellants, as complainants in the court below, instituted this suit in the chancery, court of Covington county to quiet their title to the lands described as the northeast quarter of the north-east quarter of section thirteen, township seven north, range fifteen west, and the southwest quarter of the north-west quarter of section eighteen, township seven north, range fourteen west, in said Covington county, and to cancel as a cloud the claim of the defendants. Complainants deraigned title through foreclosure by the trustee of a deed of trust given by the defendant ~W, W. Gandy to secure an attorney’s fee of seven hundred and fifty dollars contracted with and owing complainants as the attorneys for the defense of W. W. Gandy, at that time charged with the murder of one Rutland. After W. W. Gandy was arrested, and while incarcerated, he employed the complainants to defend him, and in order to secure the fee he executed a deed of trust on the eighty acres of land involved in this suit to one Lott, as trustee. This deed of trust was foreclosed, and the land purchased by complainants, who deraigned title from the United States government by mesne conveyances to W. W. Gandy and from Gandy to themselves through said foreclosure. It appears that on the trial of the murder case appellants, as attorneys for W'. W. Gandy, interposed the defense that at the time of the homicide the defendant was partially insane, being afflicted with what is known as “paranoia.” The jury, on the trial of. the criminal charge, found that the defendant was insane at the time of the homicide, and so certified by their verdict, and upon this verdict or finding of the jury W. W. Gandy was committed to the insane hospital. *135for treatment, and was so confined at the time of the institution of this chancery suit. A guardian was appointed for his estate, and, in response to the bill in this case, filed waiver of service, joined issue in short with all the allegations of the bill, and adopted the allegations contained in the separate answer of his codefendant, Carrie Lee Gandy. It further appears that Carrie Lee Gandy was a minor, and defended by W. C. Davis, her guardian ad litem. She admits the execution of the deed of trust, but denies that complainants are the owners of the land in question and that her claim thereto is a ■cloud upon any title of complainants. It is further claimed in her answer that W. W. Gandy was insane at the time of the execution of the trust deed, and thereby incapable of making said conveyance, and, furthermore, this defendant claimed the lands in question as the exempt homestead. The answer further charges that this defendant filed a bill for divorce against her husband, W. W. Gandy, and secured a decree of divorce, and also awarding her alimony in the sum of three hundred and ten dollars, and a lien upon the lands in question to pay and satisfy her claim for alimony; that in pursuance of this decree E. Norwood, commissioner, duly advertised and sold the lands in question, and at the commissioner’s sale the defendant Carrie Lee Gandy purchased the lands and received therefor a commissioner’s deed, and by virtue of said deed she claims a title thereto. Considerable testimonv was taken for both parties, and the-cause thereafter heard by the chancellor on bill, answer, and depositions. The chancellor dismissed the bill, and from his decree appellants appeal.
The testimony shows that one Augustus Gandy, father of (the defendant "Wl W. Gandy, owned lands adjoining the lands in controversy, lying to the east of the forty acre tract in section eighteen and to the north and east of that portion of the land in--controversy lying in section thirteen. In 1909 W. W. Gandy, then a member of his father’s household, married a girl of tender years, *136his codefendant herein, and thereafter he and his child wife lived as a member of Augustus Gandy’s household, and in the same house and on the lands owned'and occupied by the father as a homestead. They were living as members of this household at the time W. "Wl Gandy committed the homicide, and at the time of the execution by W. W. Gandy of the deed of trust in question. Carrie Gandy did not join in the execution and delivery of 'this trust deed. It seems that the lands involved in this suit were acquired by W. W. Gandy before his marriage,, and that these lands were wild and uncultivated, and not inclosed, when the trust deed was given, with the possible exception of two or three acres on the northern line of the south-west quarter of the north-west quarter of section eighteen where it is contended by attorneys for the defense, supported by the evidence of the defendants, that the fence inclosing the farm of Augustus Gandy came down across the line from the north and took in several acres of this particular forty title to which was in W. W. Gandy. It was contended by witnesses for the complainants that the fence did not cross the line at that point, and that there was no land belonging to W. W. Gandy under fence or in cultivation in the year 1910 when the trust deed was executed. All the land under fence was claimed by Augustus Gandy, and controlled and cultivated by him or his tenants. There were no improvements on the eighty acres of land covered by the trust deed with this exception: At a time long prior to the execution of the trust deed, W. "Wl Gandy was 'cultivating, in connection -with others, a field owned by his father along the northern border of the south-west quarter of the north-west quarter of section eighteen and in the farming operations on his father’s land he built a cotton house on the northern border of his own land, and it seems that he intended to place this house upon his own land. This cotton house was used all the while in connection with the farm of Augustus Gandy. It further appears that a line drawn one hundred feet south of the *137northern line of the forty acre tract in question would fall south of this cotton house, and south of the entire field connected with the elder Gandy’s farm, and that the whole of W. W. Gandy’s forty acre-tract south of that line was wild, uncultivated, and unoccupied. There is-some evidence to the effect that, several years before, several acres had been cleared on the upper forty in section thirteen and planted in a few melons and peas, but that this little patch had been abandoned several years before the trust deed was given, and the fence burned down.
A careful examination of the entire record convinces us that the decree of the chancellor is manifestly wrong’. Upon the claim of exemption the proof shows conclusively that W.. W. Gandy and his wife resided with the husband’s parents and as members of the elder Gandy’s family. W. W. Gandy never owned any dwelling-house of any kind. He had no farm of his own upon the lands in controversy. ' There were no out houses incident to the usual homestead situated on the lands. The little cotton house, it is true, may be upon the south forty; but this cotton house, though purposely located on "W". W. Gandy’s land, would not characterize the lands as a homestead. There is no pretense that appellees ever lived in the cotton house, or pretended to do so. Even though the father’s field extended one hundred feet across the line and onto the south forty claimed by the son, yet this was The occupancy of the father and a part of his field. The testimony of W. W. Gandy himself is clear, forceful, and convincing. He testifies that the lands in question never constituted his homestead, and that when he executed the trust deed he so represented to appellants. The testimony of the young wife shows that she never claimed the land as a homestead before the trust deed was executed. Pressed on this point, she says:
“I just claimed it as "Widney’s land; that is all I know about it.”
*138The year the trust deed was given W. W. Gandy was cropping on the lands of his father. His own language is:
“My crop was right around the house mostly; around the house forty.”
He states further: .
“As one of the children I lived there in the house with him (the father). I never had left the house.”
The proof fails to show that W. W. Gandy ever established a homestead on either of the forty acre tracts. His residence during his entire married life was upon the father’s lands, and at the date of the trust deed he and his wife were residing under the parental roof.
Homestead laws are liberally construed in favor of the exemptionist, but never as a pretext to claim that which- does not really .and substantially exist. All the many liberal opinions of the court on this subject are vitalized by the principle, well expressed by Takbble., J., in Campbell v. Adair, 45 Miss. 170, in the following language:
“One of the leading objects of these statutes is to create, preserve, and protect a home for the family, for the wife, mother, and children, as well as for the husband and father. A characteristic feature of borne is a place of residence, of which occupancy is an essential element. As a general rule, to constitute a homestead there must be actual occupation and use of the premises as a home for the family. The premises must be appropriated, dedicated, or used for the purpose designated by the law, to wit, as a home, a place to abide and reside on, ‘a home for the family.’ ”
The alleged incapacity of W. W. Gandy to execute a valid deed of trust has not been shown or established by the proof. The verdict of the jury in the criminal case in no wise estops or concludes appellants. The issue and parties in that case were entirely different. It appears that Mr. Gandy suffered from what is commonly known as “paranoia,” which is “a form of mental distress *139known as ‘delusional insanity,’ and a person afflicted with, such mental disease has a delusion or delusions which dominate, but do not destroy, the mental capacity, and, though sane as to other subjects, on that of the delusion and its direct consequences the person is insane.” Words and Phrases, vol. 6, p. 5166, and authorities cited. Whatever the particular form of insanity or delusions under which Mr. Gandy labored, the undisputed proof shows that he at all times attended to his own business, that he freely contracted, traded, and executed for himself deeds of conveyance whenever necessary or proper. His deposition was taken on behalf of complainants in this case, and his utterances therein are well expressed, •clear, and forceful. However much appellants might be subjected to ancient joking- about pleading the insanity of their client in the murder charge, their rights as litigants in this case should not and cannot thereby be affected.
If the trust deed executed by Mr. Gandy was valid without the joiner of his wife, it follows that the title acquired by appellants through the foreclosure thereof is also valid, and that they are entitled to the relief prayed for in their original bill. We are of the opinion that the decree of the court below should be set aside, and decree entered here cancelling the claim of appellees, and confirming appellants’ title.
Reversed and decree here for appellants.
Reversed.